DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 18-20, 26, 28, 29 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anitcipated by CN 202463722.
CN 202463722 discloses an in-vehicle entertainment system (i.e., in-vehicle infotainment IVI device), comprising
(see description, paragraphs [0016] through [0033], and figures 1 and 2): an in-vehicle entertainment
control unit (i.e., management module) having a network address assignment device and a network
information storage device, the address assignment device assigning independent network addresses to

a front passenger entertainment module and to a rear passenger entertainment module (i.e., at least one
IVI component), and the information storage device storing data information sent by a mobile control
terminal (i.e., terminal device) and, in accordance with requests (i.e., service requests) sent by the front

data information to a corresponding entertainment module (i.e., providing service). It can be seen that

an in-vehicle entertainment control unit is capable of carrying out communication with a mobile control
terminal and with entertainment modules having different network addresses, and therefore, that said in-
vehicle entertainment control unit is necessarily used for obtaining the network addresses (i.e., component
information) of each entertainment module; and for sending the network addresses to the mobile control
terminal, causing the terminal to carry out communication with a corresponding entertainment module in
accordance with the network address.

The mobile control terminal comprising: a wireless network transceiver (i.e., transceiver module) and a
first internal communication device (i.e., communication module); the transceiver receiving the network
address of at least one entertainment module as sent by an in-vehicle entertainment control unit of an in-
vehicle infotainment system; and the first internal communication device using a network address for
communicating with a corresponding entertainment module.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim s 21-25, 27 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 202463722.
The additional features of claims 21-25, 27 and 30 all relate to a service request
transmission end and transmission timing, device charging, battery management, heat dissipation,
temperature management, a storage module and component information, and all of said features are
old and well known in the art. For example it is old and well known to charge a device with and induction coil and monitor the battery supply. It is also well known to dissipate heat when charging a device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of CN ‘722 with the transmission, device charging, heat dissipation, temperature management, storage and component information as is old and well known in vehicle infotainment component control.

                                                                          PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661